Citation Nr: 1420754	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-11 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2007 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's degenerative spurring of the right hip manifested during his military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative spurring of the right hip have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right hip disorder.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).
 
If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, degenerative spurring, as arthritis, is such a chronic condition under 38 C.F.R. § 3.309(a).  

At his March 2011 VA examination, the Veteran was diagnosed with degenerative spurring of the right hip.  Accordingly, he has a current disability.  The Board notes that the Veteran did not receive this diagnosis in service or within one year of service.  However, as stated above, service connection for a listed chronic disease can still be shown by continuity of symptomology.  Here, the Veteran has made a sufficient showing.  In so finding, the Board notes that the Veteran's January 2007 entrance examination and medical history reports were silent concerning hip problems.  However, a review of the Veteran's service treatment records indicates that a hip condition developed in service.  In September 2007, he sought treatment for right hip pain, with follow-up visits in December 2007 and February 2008.  On November 1, 2007, the Veteran had surgery for a herniated disc in his back.  On follow-up visits in November and December 2007, he reported that although his back pain was gone following the surgery, he still had right hip pain.  In January 2008, he was diagnosed with right hip bursitis.  In a June 2008 medical assessment, the Veteran again reported back and hip pain.  He was discharged two months later, and filed the instant claim in June 2009, less than a year after his separation from service.  

In addition, the Veteran testified before the Board in June 2012 that he has had continual right hip pain since service.  The Veteran is competent to report his medical history and his symptoms, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007), and the Board finds him credible.  

In sum, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of degenerative spurring of the right hip and has displayed a continuity of symptomatology of right hip complaints since service.  The Veteran first complained of right hip pain in service and has credibly testified that he has experienced the same pain from his time in service to the present.  He has a current diagnosis of degenerative spurring of the right hip, assigned by the March 2011 VA examiner.  Accordingly, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran has shown continuity of symptomology of a chronic disorder as set forth in 38 C.F.R. § 3.309(a).  Therefore, when affording the Veteran the full benefit of the doubt, the evidence for and against the Veteran's claim is at least in equipoise.  See 38 U.S.C. § 5107(b).  Accordingly, the Veteran is entitled to service connection for degenerative spurring of the right hip on a presumptive basis.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for degenerative spurring of the right hip is granted.  



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


